Name: Decision of the EEA Joint Committee No 45/2000 of 19 May 2000 amending Protocol 31 to the EEA Agreement on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: economic geography;  cooperation policy;  European construction
 Date Published: 2000-07-13

 Avis juridique important|22000D0713(05)Decision of the EEA Joint Committee No 45/2000 of 19 May 2000 amending Protocol 31 to the EEA Agreement on cooperation in specific fields outside the four freedoms Official Journal L 174 , 13/07/2000 P. 0057 - 0057Decision of the EEA Joint CommitteeNo 45/2000of 19 May 2000amending Protocol 31 to the EEA Agreement on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision of the EEA Joint Committee No 38/2000 of 31 March 2000(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include the preparatory measures for the European Year of Languages 2001.(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place during the year 2000,HAS DECIDED AS FOLLOWS:Article 1Article 4 of Protocol 31 to the Agreement shall be amended as follows:1. The following paragraph shall be inserted after paragraph 2c:"2 D. The EFTA States shall, as from 1 January 2000, participate in the Community actions related to the following budget line, entered in the general budget of the European Union for the financial year 2000:- B3-1 0 0 3: Preparatory measures for the European Year of Languages 2001"2. The text of paragraph 3 shall be replaced by the following:"3. The EFTA States shall contribute financially in accordance with Article 82(1)(a) to the programmes and actions referred to in paragraphs 1, 2, 2a, 2b, 2c and 2d."Article 2This Decision shall enter into force on 20 May 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee(2).It shall apply from 1 January 2000.Article 3This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 19 May 2000.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 141, 15.6.2000, p. 66.(2) No constitutional requirements indicated.